                    IN THE UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                          )
                                                         )
 v.                                                      )               Case No. 2:20-CR-65
                                                         )
 EMORY Q. JACKSON.                                       )

      DEFENDANT’S RESPONSE TO THE GOVERNMENT’S OBJECTION (DOC. 41)
             TO THE REPORT AND RECOMMENDATION (DOC. 34)

         Comes now Defendant, EMORY Q. JACKSON (hereinafter referred to as “Defendant”), by

 and through counsel, and states as follows:

                                         RELEVANT FACTS

         The vehicle stop in this case occurred on August 7, 2020, and was prearranged by Officer Jeff

 LeGault and an informant, Melissa Gunter, who was driving the vehicle in which Defendant was a

 passenger (Doc. 39, Transcript, pp. 6-8). As a result of her outstanding felony drug charges, Ms.

 Gunter was a paid informant who had been working with Officer LeGault and his agency for some

 time prior to the date in question (Doc. 39, Transcript, pp. 14, 19, 28; Hearing Exhibit 2 at 4:13-4:20,

 33:47-34:08, 34:35-34:40). This vehicle stop had nothing to do with the manner in which the Ms.

 Gunter was driving, inasmuch as there was no traffic violation involved (Doc. 39, Transcript, pp. 18-

 19). This is underscored by the fact that Officer Legault completely disregarded Ms. Gunter’s

 inability to produce a driver license or legible vehicle registration (Hearing Exhibit 2 at 1:30-

 2:29).The primary purpose of this vehicle stop was to arrest Defendant on outstanding state court

 warrants (Doc. 3, Criminal Complaint, p. 2, ¶ 3; Doc. 21-1, Washington County General Sessions

 Court Affidavit of Complaint; Doc. 39, Transcript, pp. 7, 19, 31-32). That Officer LeGault stopped

 the vehicle to arrest Defendant on outstanding warrants has been the government’s argument

 throughout these proceedings (Doc. 27, United States’ Response to Defendant’s Motion to Suppress,



Case 2:20-cr-00065-JRG-CRW Document 56 Filed 12/22/20 Page 1 of 7 PageID #: 211
 p. 3; Doc. 39, Transcript, pp. 44-45). Another clear indicia of the fact that Defendant was being

 arrested is the fact that his side of the vehicle (passenger side) was flanked by Officer Mike Barron

 --- with his hand on his holstered firearm --- in a maneuver surely intended to prevent an attempted

 escape (Hearing Exhibit 2 at 4:35-5:20). Although Officer LeGault did not specifically tell

 Defendant that he was under arrest at the outset of the interaction, Officer LeGault testified that he

 did not do so because Defendant already knew he had outstanding warrants (Transcript, pp. 31-32).

 Despite the purpose of the stop, Defendant was never given Miranda warnings at the scene of the

 stop, although the warnings were given later at the police headquarters (Doc. 39, Transcript, pp. 12-

 13). Nevertheless, Officer LeGault immediately began asking Defendant questions after stopping the

 vehicle (Hearing Exhibit 2 at 2:09-2:13), and shortly thereafter began to explicitly question

 Defendant about the contents of the vehicle (Hearing Exhibit 2 at 4:37-4:57). After finding the

 firearm, Officer LeGault immediately began questioning Defendant about the firearm (Hearing

 Exhibit 2 at 8:04-8:41).

                                            ARGUMENT

        The Fifth Amendment provides: “No person ... shall be compelled in any criminal case to be

 a witness against himself....” In Miranda v. Arizona, 384 U.S. 436 (1966), the United States Supreme

 Court addressed how to protect the Fifth Amendment privilege against self-incrimination from the

 coercive pressures inherent to custodial interrogations. The Court held that:

        the prosecution may not use statements, whether exculpatory or inculpatory, stemming from
        custodial interrogation of [a] defendant unless it demonstrates the use of procedural
        safeguards effective to secure the privilege against self-incrimination. By custodial
        interrogation, we mean questioning initiated by law enforcement officers after a person has
        been taken into custody or otherwise deprived of his freedom of action in any significant
        way. As for the procedural safeguards to be employed, unless other fully effective means are
        devised to inform accused persons of their right of silence and to assure a continuous
        opportunity to exercise it, the following measures are required. Prior to any questioning, the
        person must be warned that he has a right to remain silent, that any statement he does make



Case 2:20-cr-00065-JRG-CRW Document 56 Filed 12/22/20 Page 2 of 7 PageID #: 212
           may be used as evidence against him, and that he has a right to the presence of an attorney,
           either retained or appointed.” Id. at 444 (footnote omitted).

 Post-Miranda decisions “make clear that the initial determination of custody depends on the

 objective circumstances of the interrogation, not on the subjective views harbored by either the

 interrogating officers or the person being questioned. Stansbury v. California, 511 U.S. 318, 323

 (1994).

           In its objection (Doc. 41) to the Report and Recommendation (Doc. 34), the government

 urges the court to adopt a fiction: that the vehicle stop in this case was “nothing but an ordinary

 traffic stop” (Doc. 41, United States’s Objections to the Report and Recommendation, p. 10). The

 government cites numerous cases in support of its objection (Doc. 41), all of which are factually

 distinguishable from the case at hand, and none of which involve an officer stopping a vehicle to

 arrest a passenger on outstanding warrants. None of the cases cited by the government support its

 contentions.

           In Berkemer v. McCarty, 468 U.S. 420 (1984), the case most often cited by the government

 in its objection, the interrogation occurred roadside after an officer observed the defendant’s car

 weaving in and out of a lane on the interstate, causing the officer to force the defendant to stop and

 exit his vehicle. Id. at 423. The Supreme Court held that roadside questioning subsequent to “a

 routine traffic stop does not constitute a ‘custodial interrogation’ for the purposes of the Miranda

 rule.” Id. at 421. The Berkemer Court also utilized the terms “ordinary traffic stop” and “typical

 traffic stop” to define the boundaries its ruling. Id. at 437, 438. The Court determined that a routine

 (or ordinary or typical) traffic stop, “by itself,” does not render a person “in custody.” Id. at 441. The

 applicability of Berkemer is limited to routine (or ordinary or typical) traffic stops. The government

 also cites Pennsylvania v. Bruder, 488 U.S. 9 (1988), a case with facts similar to those of Berkemer,




Case 2:20-cr-00065-JRG-CRW Document 56 Filed 12/22/20 Page 3 of 7 PageID #: 213
 and in which the holding is wholly dependent upon Berkemer. Id. at 10-11. The same applies to the

 government’s citation of United States v. Abdi, 827 Fed.Appx. 499, 506-507 (6th Cir. 2020); United

 States v. Herrera, 733 Fed.Appx. 821 (6th Cir. 2018) (although Herrera does not cite Berkemer, the

 facts and the reasoning of the holding are essentially the same); United States v. Howard, 815

 Fed.Appx. 69 (6th Cir. 2020); and United States v. Swanson, 341 F.3d 524 (6th Cir. 2003). The

 vehicle stop in this case was not a routine (or ordinary or typical) traffic stop. Unlike Berkemer and

 the other referenced cases, here was no traffic violation involved (Doc. 39, Transcript, pp. 18-19).

 The purpose of Officer LeGault’s vehicle stop was to arrest Defendant on outstanding state court

 warrants (Doc. 3, Criminal Complaint, p. 2, ¶ 3; Doc. 21-1, Washington County General Sessions

 Court Affidavit of Complaint; Doc. 27, United States’ Response to Defendant’s Motion to Suppress,

 p. 3; Doc. 39, Transcript, pp. 7, 19, 31-32, 44-45). Also distinguishable is the fact that there was no

 outstanding arrest warrant in Berkemer, Bruder, Abdi, Herrera, Howard, or Swanson.

        In Oregon v. Mathiason, 429 U.S. 492 (1977), the defendant voluntarily went to the police

 station, where he was immediately informed that he was not under arrest, and left the police station

 without hindrance after being interviewed by the officers. Id. at 495. The Supreme Court held that

 these facts made it “clear” that the Defendant “was not in custody.” Id. The government also cites

 California v. Beheler, 463 U.S. 1121 (1983), a case with facts and a result quite similar to those of

 Mathiason, simply to again quote Mathiason (United States Objections to the Report and

 Recommendation, Doc. 41, p. 8). Here, Defendant was not voluntarily in the presence of the officers,

 was never told he was not under arrest, and was not allowed to leave unhindered. The officers carried

 out their objective --- to arrest Defendant, and it is clear he was in custody from the moment of the

 vehicle was stopped. Neither Mathiason nor Beheler involved an outstanding arrest warrant.

        In Stansbury v. California, 511 U.S. 318 (1994), the defendant voluntarily went to the police



Case 2:20-cr-00065-JRG-CRW Document 56 Filed 12/22/20 Page 4 of 7 PageID #: 214
 station for questioning, at a time when all parties believed the defendant to merely be a potential

 witness. Id. at 320. The case was ultimately remanded by the United States Supreme Court back to

 the California Supreme Court because the latter had previously focused too much attention on the

 “officers’ subjective beliefs,” rather than “the objective conditions surrounding his interrogation.”

 Id. at 325-326. Again, Defendant was not voluntarily in the presence of the officers. Although

 Officer LeGault did not specifically tell Defendant that he was under arrest at the outset of the

 interaction, Officer LeGault testified that this was due to the fact that Defendant already knew he had

 outstanding warrants (Transcript, pp. 31-32). In other words, not only did the officers intend to arrest

 Defendant from the outset, but Defendant also knew he would be arrested on outstanding warrants

 from the outset. Then, Defendant was indeed handcuffed and taken to jail on those very same

 outstanding warrants. The objective facts show that Defendant was in custody for Miranda purposes

 ab initio. There was no outstanding arrest warrant in Stansbury.

         Howes v. Fields, 565 U.S. 499 (2012), involved the questioning of an incarcerated defendant

 regarding a crime that occurred prior and unrelated to his incarceration. Id. at 502-503. Based upon

 “the undisputed fact that [the defendant] was told that he was free to end the questioning and to

 return to his cell,” both at the beginning and during the course of the interrogation, the Supreme

 Court held that he was not in custody within the meaning of Miranda. Id. at 515-517. Although

 Howes is of limited value in this case, given that Defendant was not incarcerated at the time of his

 questioning, it is also distinguishable because there was not outstanding arrest warrant and, here,

 Defendant was never told he was free to leave.

         In Maryland v. Shatzer, 559 U.S. 98 (2010), the Supreme Court expressly declined to adopt

 a bright-line rule for determining the applicability of Miranda in prisons. The Court noted that it

 “ha[s] never decided whether incarceration constitutes custody for Miranda purposes, and ha[s]



Case 2:20-cr-00065-JRG-CRW Document 56 Filed 12/22/20 Page 5 of 7 PageID #: 215
 indeed explicitly declined to address the issue.” Id. at 112 (citing Illinois v. Perkins, 496 U.S. 292,

 299 (1990)). The government also cites Perkins, which has similar facts and a holding similar to

 those of Shatzer. Shatzer and Perkins are of no value in this case.

        United States v. Mendenhall, 446 U.S. 544 (1980), involves absolutely no Miranda issue, and

 said case contains no citation whatsoever to Miranda. Likewise, Florida v. Royer, 460 U.S. 491

 (1983), involves no Miranda issue, although Miranda is mentioned in footnote 9 to distinguish

 Royer from another case. Mendenhall and Royer are of no value in this case.

                                            CONCLUSION

        The Report and Recommendation (Doc. 34) of the United States Magistrate as to the roadside

 and police headquarters statements of Defendant, without being given Miranda warnings, is well

 reasoned and grounded in applicable law. The government has cited no case on point, and has

 contradicted its own prior argument for the constitutionality of the vehicle stop. The Report and

 Recommendation (Doc. 34) should be adopted by the Court, and the government’s objection (Doc.

 41) thereto should be overruled.

                                                                Respectfully submitted,

                                                                s/J. Russell Pryor
                                                                _____________________________
                                                                J. RUSSELL PRYOR,
                                                                Attorney for Defendant
                                                                206 S. Irish St.
                                                                Greeneville, TN 37743
                                                                (423) 639-0255




Case 2:20-cr-00065-JRG-CRW Document 56 Filed 12/22/20 Page 6 of 7 PageID #: 216
                                    CERTIFICATE OF SERVICE

 I hereby certify that on December 22, 2020, a copy of the foregoing was filed electronically. Notice
 of this filing will be sent by operation of the Court's electronic filing system to all parties indicated
 on the electronic filing receipt. All other interested parties will be served by regular U.S. Mail.
 Parties may access this filing through the Court's electronic filing system.

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR




Case 2:20-cr-00065-JRG-CRW Document 56 Filed 12/22/20 Page 7 of 7 PageID #: 217
